911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Benjamin PRIETO, Petitioner-Appellant,v.John C. GLUCH, Warden, United States Parole Commission,Respondents-Appellees.
No. 89-2306.
United States Court of Appeals, Sixth Circuit.
Aug. 23, 1990.

Before MERRITT, Chief Judge, and RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Benjamin Prieto appeals the dismissal of his petition for a writ of habeas corpus filed under 28 U.S.C. Sec. 2241.  Prieto alleged that the Parole Commission's finding that his offense behavior involved more than fifteen kilograms of cocaine is erroneous.  The district court dismissed the petition as successive.  Upon consideration, we conclude that the dismissal was proper.


3
The district court is not obligated to reexamine the merits of claims previously adjudicated unless the ends of justice would be served.  See 28 U.S.C. Sec. 2244(a);  Sanders v. United States, 373 U.S. 1, 15 (1963).  Therefore, the judgment of the district court is affirmed for the reasons stated in its memorandum opinion and order entered November 1, 1989.  Rule 9(b)(5), Rules of the Sixth Circuit.